IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 99-50417
                          Summary Calendar
                       _____________________

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

JESUS AARON FLORES; EDGAR ENRIQUE
FLORES; ROBERTO AGUILAR-RODRIGUEZ,
                                               Defendants-Appellants.


                       _____________________

                            No. 99-50508
                       _____________________

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

GUADELUPE FLORES,
                                                Defendant-Appellant.

_________________________________________________________________

      Appeals from the United States District Court for the
                    Western District of Texas
                        USDC No. 99-CR-3-1
                        USDC No. 99-CR-3-2
                        USDC No. 99-CR-3-3
                        USDC No. 99-CR-3-4
_________________________________________________________________
                          March 23, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Jesus Aaron Flores (“Aaron”), Edgar Enrique Flores (“Edgar”),

Guadelupe    Flores   (“Guadelupe”),       and   Roberto    Aguilar-Rodriguez

(“Aguilar”)    appeal   from   their       convictions     of   importation   of

marijuana,    possession   with    intent        to   distribute    marijuana,

conspiracy to import marijuana, and conspiracy to possess with

intent to distribute marijuana.              Aaron, Edgar, and Guadelupe

contend that law enforcement agents lacked reasonable suspicion to

stop their vehicles.    Edgar contends that agents lacked reasonable

suspicion to detain him.          Aaron and Aguilar contend that the

evidence was insufficient to support their convictions.               Although

Aaron and Guadelupe attempt to adopt the claims raised by each

other and by the other appellants as provided by FED. R. APP. P.

28(i), this court does not allow an appellant to adopt fact-

specific challenges, such as sufficiency of the evidence, to

support a conviction or sentence. See United States v. Moser, 123

F.3d 813, 819 n.3 (5th Cir. 1997).          We allow Aaron to adopt Edgar’s

argument regarding the stop of the vehicle in which both rode.                We

do not allow Aaron to adopt any other arguments made in any other

appellant’s brief, and we do not allow Guadelupe to adopt any

arguments made in any other appellant’s brief.

     There was no stop of the Chevrolet Lumina in which Aaron and

Edgar rode.      The vehicle was stopped and its occupants were

standing outside when Agent Scott Roddy approached the vehicle.

Agent Roddy did not say or do anything before requesting a canine

that would lead a reasonable person to believe that he was not free




                                       2
to leave.      Florida v. Bostick, 501 U.S. 429, 434 (1991).                   No

evidence from the vehicle itself, or arising from the ultimate

detention of the vehicle or its occupants, was introduced against

Aaron and Edgar; we need not consider any contentions regarding the

detention     of    that    vehicle   or    its   occupants      following    the

conversation with Roddy.          United States v. Lewis, 621 F.2d 1382,

1389 (5th Cir. 1980).

     Guadelupe’s vehicle, a Chevrolet Cavalier, was stopped for

speeding;   the      stop   was    appropriate,    even     if   the   stop   was

pretextual.    Whren v. United States, 517 U.S. 806, 813 (1996).              The

continued detention of Guadelupe for some period was justified by

Guadelupe’s driving without a license.            See Barrett v. State, 718

S.W. 2d 888, 890 (Tex. Ct. App. 1986).            Guadelupe does not contend

that his detention became unreasonable at some point, see United

States v. Dortch, 199 F.3d 193, 198 (5th Cir. 1999); we do not

address any such issue.           The canine alert to Guadelupe’s vehicle

provided probable cause to search the trunk of the car, where

marijuana was found.        Id.

     There was substantial evidence in the record from which the

district court could have found Aaron and Aguilar guilty beyond a

reasonable doubt.       United States v. Ybarra, 70 F.3d 362, 364 (5th

Cir. 1995).        The sensor pattern and the law enforcement agents’

observations       indicated   that   the   Lumina,   the    Shadow,    and   the

Cavalier traveled from Mexico in a caravan, with the Lumina acting

as a lead car and the Cavalier acting as a load car, and the




                                        3
Cavalier was registered to Aaron.            However, the defendants denied

traveling with other people in other cars.                   Aguilar appeared

excessively    nervous   to   Graham    after    he   was   stopped,    and    the

occupants of the Lumina looked rapidly back and forth at each other

during their encounter with Roddy. Aaron and Aguilar stipulated to

the presence of around 90 kilograms of marijuana.                The district

court could have inferred that Aaron and Aguilar exercised joint

and constructive possession of the marijuana in the Cavalier; that

they intended to distribute the marijuana; that the marijuana was

imported   from   Mexico;     and    that    Aaron    and   Aguilar    knowingly

participated in conspiracies to import marijuana and to possess

with intent to distribute marijuana.           United States v. Cardenas, 9

F.3d   1139,   1158   (5th    Cir.   1993)    (possession     with    intent   to

distribute); United States v. Lopez, 979 F.2d 1024, 1031 (5th Cir.

1992)(inferring intent to distribute from drug amount); United

States v. Ojebode, 957 F.2d 1218, 1223 (5th Cir. 1992)(importation

of drugs); United States v. Ayala, 887 F.2d 62, 67 (5th Cir.

1989)(drug conspiracy).

                                                             A F F I R M E D.




                                       4